NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 BARRY R. BROWN,
                 Claimant-Appellant,

                           v.

   Eric K. Shinseki, SECRETARY OF VETERANS
                      AFFAIRS,
                 Respondent-Appellee.
               ______________________

                      2013-7031
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 12-2716, Judge Margaret C.
Bartley.
               ______________________

                Decided: June 10, 2013
                ______________________

   BARRY R. BROWN, of Topeka, Kansas pro se.

    CAMERON COHICK, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With him on the brief were STUART F. DELERY, Principal
Deputy Assistant Attorney General, JEANNE E. DAVIDSON,
Director, and STEVEN J. GILLINGHAM,, Assistant Director.
Of counsel on the brief were DAVID J. BARRANS, Deputy
2                           BARRY BROWN   v. SHINSEKI



Assistant General Counsel, and JOSHUA P. MAYER, Attor-
ney, United States Department of Veterans Affairs, of
Washington, DC.
                ______________________

      Before NEWMAN, O’MALLEY, and WALLACH, Circuit
                       Judges.
PER CURIAM
     Barry R. Brown appeals the decision of the United
States Court of Appeals for Veterans Claims (“Veterans
Court”) denying his petition for extraordinary relief.
Brown v. Shinseki, No. 12-2716, 2012 U.S. App. Vet.
Claims LEXIS 2187 (Vet. App. Oct. 24, 2012) (“Veterans
Court Decision”). Because Mr. Brown’s appeal requires
the application of law to fact, this court dismisses for lack
of jurisdiction.
                       BACKGROUND
     Mr. Brown served in active service from 1972 to 1974.
In August 2008, the Department of Veterans Affairs
(“VA”) Regional Office (“RO”) granted service connection
for Mr. Brown’s pseudofolliculitis barbae and assigned a
ten percent rating. In April 2010, after numerous pro-
ceedings, the RO ultimately granted a thirty percent
rating effective from the date Mr. Brown filed his pseudo-
folliculitis claim. Mr. Brown sought a higher rating by
appealing to the Board of Veterans’ Appeals (“Board”).
The Board denied a higher rating in March 2011. Mr.
Brown appealed, and the Veterans Court vacated and
remanded the Board’s decision due to the Board’s failure
to state sufficient reasons and bases for the Board’s
denial.
    On July 18, 2012, the Board ordered a remand to the
RO to obtain records from the Social Security Adminis-
trating regarding a non-service-connected pension claim.
The Board found Mr. Brown’s social security records were
 BARRY BROWN   v. SHINSEKI                                3



“potentially relevant to [his] claim on appeal and [were]
not included in the claims file.” App’x at 8 (citing Golz v.
Shinseki, 590 F.3d 1317 (Fed. Cir. 2001) (discussing the
VA’s duty to assist and instances when Social Security
Administration records would be relevant to the veteran’s
claim)).
    A little over a month later, on August 24, 2012, Mr.
Brown filed a petition for a writ of mandamus in the
Veterans Court, seeking relief from the delay caused by
the Board’s remand to the RO. He stated that he foresaw
“a delay of perhaps years while his claim [was] further
processed by the RO and the Board,” and asked the Vet-
erans Court to “eliminate the future administrative
delays” by awarding him a higher disability rating. Veter-
ans Court Decision at *1-2.
    The Veterans Court held the approximately four-
month delay resulting from the Board’s remand was not
“so unreasonable as to support the issuance of a writ.” Id.
at *4. Nor did it find Mr. Brown’s “expectation of further
future delays in processing his claim on remand” was an
appropriate basis for granting extraordinary relief. Id.
The court thus held Mr. Brown failed to show that he
“lack[ed] adequate alternative means to achieve the
desired relief,” and denied his petition for a writ of man-
damus. Id. at *5. Mr. Brown filed this timely appeal.
                        DISCUSSION
    Our jurisdiction to review decisions of the Veterans
Court is limited by statute. Pursuant to 38 U.S.C.
§ 7292(a), this court has jurisdiction to review “the validi-
ty of a decision of the [Veterans] Court on a rule of law or
of any statute or regulation . . . or any interpretation
thereof (other than a determination as to a factual mat-
ter) that was relied on by the [Veterans] Court in making
the decision.” Except to the extent that a constitutional
issue is presented, this court may not review “a challenge
to a factual determination,” or “a challenge to a law or
4                           BARRY BROWN   v. SHINSEKI



regulation as applied to the facts of a particular case.” 38
U.S.C. § 7292(d)(2). This court has jurisdiction to review
the Veterans Court’s denial of a writ of mandamus in
circumstances involving the interpretation of a regulation
or statute or a constitutional claim. See Beasley v.
Shinseki, 709 F.3d 1154, 1158 (Fed. Cir. 2013) (“This
court has jurisdiction to review the CAVC’s decision
whether to grant a mandamus petition that raises a non-
frivolous legal question . . . . We may not review the
factual merits of the veteran’s claim . . . .”); Lamb v.
Principi, 284 F.3d 1378, 1381–82 (Fed. Cir. 2002) (exercis-
ing jurisdiction over appellant’s statutory interpretation
and constitutional arguments arising from the Veterans
Court’s denial of appellant’s petition for mandamus).
    Mr. Brown appeals the Veterans Court’s denial of his
petition for a writ of mandamus, arguing the Board’s
remand to the RO was “not warranted.” Attachment to
Appellant’s Br. at 3. He appears to contend that the
investigation of his social security file should have been
assigned a separate case number rather than being “add-
ed in” with the entitlement for an increased rating. Id.
Mr. Brown also argues that the RO improperly delayed
deciding the issue of his effective date “until [he] men-
tioned it (3) years later,” when “they said [his] time had
expired to file.” Id. at 2. These arguments all raise factu-
al issues beyond this court’s jurisdiction. 38 U.S.C.
§ 7292(d)(2). Accordingly, Mr. Brown’s appeal is dis-
missed.
                      DISMISSED